SMARTHEAT INC. A-1, 10, Street 7 Shenyang Economic and Technological Development Zone Shenyang, China 110141 (86) 24-2519-7699 December 9, 2011 VIA EDGAR John Cash Accounting Branch Chief Division of Corporation Finance Mail Stop 4631 U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: SmartHeat Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 15, 2011 Form 10-Q for the Fiscal Quarter Ended September 30, 2011 Filed November 8, 2011 File No. 001-34246 Dear Mr. Cash: This letter is submitted to notify the Staff (the “Staff”) of the Securities and Exchange Commission that SmartHeat Inc. (the “Company”) is in receipt of the Staff’s correspondence dated November 23, 2011, to the Company regarding the above-captioned filings of the Company. The Company plansto furnish a response on or about December 14, 2011. Should you or others have any questions or would like additional information, please contact Robert Newman, Counsel to the Company, at (212) 227-7422 or by fax at (212) 202-6055. Very truly yours, /s/ Jun Wang Jun Wang Chief Executive Officer cc:Robert Newman, Newman & Morrison LLP
